UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DUNTRELL CALDERON,

                                Plaintiff,
                                                                19-CV-10277 (CM)
                    -against-
                                                                CIVIL JUDGMENT
DEPARTMENT OF CORRECTIONS, et al.,

                                Defendants.

         Pursuant to the order issued December 9, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 9, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
